NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
(Opposition No. 91168556)
BRIDGESTONE AMERICAS TIRE OPERATIONS,
LLC (f0rmerly Bridgest0ne Firestone North Ameri-
can Tire, LLC) and BRIDGESTONE
CORPORATION,
Appellants,
V.
FEDERAL CORPORATION,
Appellee,
2010-1376
Appea1 from the United StateS Patent and Trademark
Off1ce, Trademark Tria1 and Appeal Board.
ON MOTION
ORDER
Up0n consideration of appe1lants' unopposed motion
to reform the caption,
IT ls ORDERED THAT:

BRIDGESTON`E V. FEDERAL CORP
2
The motion is granted The revised official caption is
reflected above
JuL 0 9e2ll1U
cc: Doug1as A. Rettew, Esq.
W. David Shenk, Esq.
S
Date
19
FoR THE CoURT
lsi J an Horbaly
J an Horba1y
C1erk
“~‘~».°zv-NhiE:sz,’.T'°"'
JUL 09 2010
JAN HORBALY
CLERK